Title: Lewis (or Louis) Fevre (or Favre) to William Temple Franklin, 3 July 1778
From: Fevre, Lewis
To: Franklin, William Temple


Sir,
London, July 3d. 1778
The eagerness of gratitude to match at every means of shewing itself, will I hope plead my excuse for not missing so fair an opportunity of presenting to you this humble remembrance of my most attachful respects. My dutiful sense of Dr. Franklin’s beneficence to me has never been one moment out of my mind. How much and how impatiently do I long to hear of his and your health. My best wishes ever attend you, and nothing could make me happier than their completion. My station in life may not obtain for them much weight with you, but if the heart could give them rank I could offer them you with a better grace, combined with the assurance of my remaining ever with the profoundest respect and the warmest gratitude, Sir, Your ever faithful and most obedient humble Servant
L. Fevre
Mrs. Stevenson & Mrs. Hewson are well & retired in Surry.Mr. & Mrs. Faulkner are both dead.
  
Addressed: To / William Temple Franklin Esqr. / Paris
Notation: Louis Le fevre 3 July 1778
